Citation Nr: 1102873	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-33 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted to reopen 
the claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).

In March 2010, the Veteran testified at a hearing before a 
Decision Review Officer at the RO.  In November 2010, the Veteran 
testified at a video conference hearing before the undersigned 
Veterans Law Judge.  Transcripts of these hearings are associated 
with the claims file.

For reasons explained below, the issue of entitlement to service 
connection for PTSD on the merits is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  The September 2002 rating decision that denied service 
connection for PTSD was not appealed and is final.

2.  Some of the evidence received since that September 2002 
rating decision bears directly and substantially upon the 
specific matter under consideration, is neither cumulative nor 
redundant, relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim for service connection for PTSD.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim 
of entitlement to service connection for PTSD.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition to reopen the claim for 
service connection for PTSD and the need to remand the claim on 
the merits for additional evidence, the Board finds that no 
discussion of VCAA compliance is necessary at this time.

Analysis

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a 
claim of entitlement to service connection has been previously 
denied and that decision became final, the claim can be reopened 
and reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. 
Cir. 1998).

VA must review all of the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See Kutscherousky 
v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that 
the "presumption of credibility" doctrine continues to be 
precedent).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for PTSD was previously denied by a rating 
decision in September 2002 because there was no credible 
supporting evidence to establish an in-service stressor to link 
the Veteran's PTSD diagnosis to his military service.  The 
Veteran filed a notice of disagreement to this rating decision in 
September 2002, and the RO issued a statement of the case in 
September 2002.  However, the Veteran failed to file a 
substantive appeal, and therefore the September 2002 rating 
decision became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2010).

In October 2008, the Veteran filed his request to reopen the 
claim for service connection for PTSD.  Thereafter, in the March 
2009 rating decision on appeal, the RO determined that new and 
material evidence had not been submitted to reopen the claim.

The evidence received subsequent to the September 2002 rating 
decision includes an Internet article authored by the Veteran, a 
July 2008 VA treatment record, the Veteran's statement on his 
September 2009 VA Form 9, the Veteran's hearing testimony in 
March 2010 and November 2010, an August 2010 VA treatment record, 
and an August 2010 VA PTSD examination report.

In his self-authored Internet article, the Veteran provided 
details of how, as a crew member of the USS Thomas C. Hart, he 
assisted with rescue operations on the night of November 22, 1975 
when the USS Belknap and the USS John F. Kennedy collided off the 
coast of Sicily.  He stated that this night - and the sights and 
smells of burnt and dead bodies - remained with him at present 
and presumably would for the rest of his life, and he admitted 
that it took him more than 20 years to finally deal with the PTSD 
issues that were caused by this incident.

In the July 2008 VA treatment record, the Veteran reported an 
ongoing traumatic reaction from the post-service death of his son 
and also from events observed while in the Mediterranean during 
active duty.

On his September 2009 VA Form 9, the Veteran clarified that he 
was stationed aboard the USS Thomas C. Hart (and not aboard 
either the USS Belknap or the USS John F. Kennedy) when he 
participated in the rescue mission at sea, and he stated that 
because he was on nonjudicial punishment that day, he was one of 
the first to help with the rescue.  He further stated that he 
would always remember the devastation and human suffering on 
those ships and that the individuals would stay with him for the 
rest of his life.

At his March 2010 and November 2010 hearings, the Veteran 
provided additional details about how he and his ship 
participated in the rescue mission following the collision of two 
other ships at sea during his military service.  The Veteran 
reported how the memories of this experience affect him at 
present.  At the November 2010 hearing, he specifically stated 
that what he deals with today has nothing to do with before or 
after he was in the service.

In the August 2010 VA treatment record, it was noted that the 
Veteran had a long history of mood lability, aggressive behavior, 
impulsivity, and sleep disruption which he related to the trauma 
of assisting with the aftermath of two ships colliding when he 
was in service.

In the August 2010 VA PTSD examination report, the Veteran 
discussed his participation in the rescue mission in service and 
described his memories and feelings about the event.  He also 
reported that the in-service collision and his experiences after 
it have affected him currently in that he has problems with his 
sleeping.  The Veteran also reported that he started feeling 
depressed in his late teenage years and when he was in the 
military.  The examiner diagnosed the Veteran with anxiety 
disorder not otherwise specified and moderate, recurrent major 
depressive disorder.  In pertinent part, the examiner opined that 
it is at least as likely as not that the Veteran's fear 
experienced during the in-service collision and his efforts to 
rescue were related to the rescue effort, and that it is at least 
as likely as not that his anxiety disorder not otherwise 
specified symptoms and some of his depressive symptoms stem from 
his experiences in the military.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  Presuming the credibility 
of the evidence for the sole purpose of determining whether new 
and material evidence has been received, and after resolving all 
doubt in the Veteran's favor, the Board finds that the new 
evidence relates to unestablished facts and raises a reasonable 
possibility of substantiating the claim.  Thus, such evidence is 
new and material, and the claim for service connection for PTSD 
is reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened, and to 
this extent only, the appeal is granted.


REMAND

Reopening a claim does not end the inquiry; rather, consideration 
of the claim on the merits is required.  After a review of the 
record, the Board observes that further development is required 
prior to adjudicating the Veteran's claim of entitlement to 
service connection for PTSD on the merits.

As outlined above, the Veteran contends that he suffers from PTSD 
as a result of participating in rescue operations with his ship 
(the USS Thomas C. Hart) on the night of November 22, 1975 when 
the USS Belknap and the USS John F. Kennedy collided off the 
coast of Sicily.  His service personnel records confirm that he 
was stationed aboard the USS Thomas C. Hart at the time of this 
incident.  On remand, the RO/AMC should undertake all appropriate 
development in order to verify the Veteran's claimed stressor of 
participating in the aforementioned rescue operations.  Pursuant 
to this process, the RO/AMC should contact the U.S. Army & Joint 
Services Records Research Center (JSRRC) at 7701 Telegraph Road, 
Kingman Building, Room 2C08, Alexandria, VA 22315-3852 (see M21-
MR, IV.ii.1.D.15 indicating request should not be made via the 
PIES/DPRIS interface) and request verification of whether the USS 
Thomas C. Hart assisted in the rescue operations, to include 
providing deck logs for the USS Thomas C. Hart for the period in 
question.  In addition, a request for verification of the claimed 
stressor should be made to the National Archives and Records 
Administration, Attention: Modern Military Records, 8601 Adelphi 
Road, College Park, MD 20740-6001.  If any requested records are 
unavailable, then the file should be annotated as such and the 
Veteran should be so notified.

In addition, at his March 2010 hearing, the Veteran reported that 
he had sought treatment at a VA facility in Hampton, Virginia in 
1994 for drinking and other problems.  Furthermore, at his August 
2010 VA PTSD examination, the examiner referred to a psychiatric 
evaluation of the Veteran performed at a VA facility in 
Connecticut in 2006.  On remand, these treatment records should 
be associated with the claims file.  Relevant ongoing medical 
records should also be obtained, to include VA treatment records.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

The Board notes that the Veteran has been diagnosed with other 
acquired psychiatric disorders, including anxiety disorder not 
otherwise specified and moderate, recurrent major depressive 
disorder.  The United States Court of Appeals for Veterans Claims 
(Court) has held that claims for service connection for PTSD 
include claims for service connection for any mental disability 
that may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Therefore, following the above development, the RO/AMC should 
review the claims file and readjudicate the Veteran's claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of treatment 
of all health care providers, both VA and 
private, who have treated him for his 
psychiatric symptoms at any time.  After 
securing any necessary releases, the RO/AMC 
should request any records identified which 
are not duplicates of those contained in the 
claims file.  If any requested records are 
unavailable, then the file should be 
annotated as such and the Veteran should be 
so notified.

In addition, obtain all relevant VA treatment 
records from the VA Medical Center in 
Hampton, Virginia, to include from 1994 and 
from the VA Connecticut Healthcare System 
dating since August 2010.

2.  The RO/AMC should undertake all 
appropriate development in order to verify 
the Veteran's claimed stressor of 
participating in rescue operations with his 
ship (the USS Thomas C. Hart) on the night of 
November 22, 1975 when the USS Belknap and 
the USS John F. Kennedy collided off the 
coast of Sicily.  Pursuant to this process, 
the RO/AMC should contact the JSRRC at 7701 
Telegraph Road, Kingman Building, Room 2C08, 
Alexandria, VA 22315-3852 (see M21-MR, 
IV.ii.1.D.15 indicating request should not be 
made via the PIES/DPRIS interface) and 
request verification that the USS Thomas C. 
Hart participated in rescue operations for 
the collision between the USS Belknap and the 
USS John F. Kennedy on November 22, 1975, to 
include providing deck logs for the USS 
Thomas C. Hart for the period in question.  
In addition, a request for verification of 
the claimed stressor should be made to the 
National Archives and Records Administration, 
Attention: Modern Military Records, 8601 
Adelphi Road, College Park, MD 20740-6001.  
If any requested records are unavailable, 
then the file should be annotated as such and 
the Veteran should be so notified.

3.  After the development requested above as 
well as any additional development deemed 
necessary has been completed, the RO/AMC 
should review the claims file and 
readjudicate the Veteran's claim for service 
connection for an acquired psychiatric 
disorder, to include PTSD.  If the benefit 
sought on appeal remains denied, then the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


